DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 06 September 2022.
Claims 21-34 remain canceled.
Claims 1, 6, 7, 13 & 19 have been amended.  
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues the claims are not directed to an abstract idea (See Remarks: page 9). Examiner respectfully disagrees. The claim(s) is/are directed towards the abstract idea of accessing accounts using virtual credentials. Claim 1 recites a method comprising:  receiving a request for a virtual access credential; generating the virtual access credential; transmitting the virtual access credential; receiving an authorization request message comprising the virtual access credential; determining an account identifier linked to the virtual access credential; formatting the confirmation request message; transmitting the formatted confirmation request message; receiving a confirmation response message;  determining that the interaction is authorized based upon determining the account identifier associated with the virtual access credential; generating an authorization response message; and transmitting the authorization response message. Thus, the claims recite a fundamental economic practice relating to accessing accounts using virtual credentials and a method of organizing human activity, which is therefore an abstract idea.
Applicant further argues the claims recite a practical application related to cybersecurity (See Remarks: pages 10-12). Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because the claim only recites the additional limitations of an authorizing entity computer, communication device, access device and external entity computer for accessing accounts using virtual credentials using the steps described above. The computers and devices are recited at a high level of generality (i.e., as a generic processor performing generic computer functions of receiving, transmitting, determining and generating virtual credentials for account access) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on the implementation and practice of the abstract idea.
Lastly Applicant argues the claims recite the unconventional limitation of using location data as a dynamic identifier. Examiner respectfully disagrees. Matters of inventiveness are handled under 35 U.S.C. 103, not 101. Therefore, Applicant’s arguments are not persuasive. 

In response to Applicant’s arguments pertaining to the 35 U.S.C. 102 & 103 rejections, Applicant’s arguments have been fully considered and are persuasive. The art rejections have been removed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) is/are directed towards the abstract idea of accessing accounts using virtual credentials. Claim 1 recites a method comprising:  receiving a request for a virtual access credential; generating the virtual access credential; transmitting the virtual access credential; receiving an authorization request message comprising the virtual access credential; determining an account identifier linked to the virtual access credential; formatting the confirmation request message; transmitting the formatted confirmation request message; receiving a confirmation response message;  determining that the interaction is authorized based upon determining the account identifier associated with the virtual access credential; generating an authorization response message; and transmitting the authorization response message. Thus, the claims recite a fundamental economic practice relating to accessing accounts using virtual credentials and a method of organizing human activity, which is therefore an abstract idea. 
The judicial exception is not integrated into a practical application because the claim only recites the additional limitations of an authorizing entity computer, communication device, access device and external entity computer for accessing accounts using virtual credentials using the steps described above. The computers and devices are recited at a high level of generality (i.e., as a generic processor performing generic computer functions of receiving, transmitting, determining and generating virtual credentials for account access) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on the implementation and practice of the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). As discussed above with respect to integration of the abstract idea into a practical application, the computers and devices to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible. 
Claims 2-12 are dependent on claim 1 and include all the limitations of claim 1. Claims 2-12 further detail information pertaining to the virtual credentials which do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, claims 2-12 recite the same abstract idea of “accessing accounts using virtual credentials.” The claims do not recite any additional elements beyond that of claim 1, therefore claims 1-12 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 
Claim 13 can be addressed with the same rationale as claim 1, with additional attention paid to the additional elements of a processor and memory device for accessing accounts using virtual credentials using the steps described above. The computers, devices, processors and memory are recited at a high level of generality (i.e., as a generic processor performing generic computer functions of receiving, transmitting, determining and generating virtual credentials for account access) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on the implementation and practice of the abstract idea. Therefore, the claim is directed to an abstract idea.
Claims 14-20 are dependent on claim 13 and include all the limitations of claim 13. Claims 14-20 further detail information pertaining to the virtual credentials which do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, claims 14-20 recite the same abstract idea of “accessing accounts using virtual credentials.” The claims do not recite any additional elements beyond that of claims 1 & 13, therefore claims 13-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319. The examiner can normally be reached T-Th 8am - 5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        November 20, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619